Case 5:20-cv-02594-JGB-SHK Document 6 Filed 12/22/20 Page 1 of 1 Page ID #:21




 1
 2
                                                             JS-6
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
11
12    ADA MARIA BENSON,                        Case No. 5:20-cv-02594-JGB (SHKx)

13                            Plaintiff,
                                               JUDGMENT
14                      v.

15    BENJAMIN RODRIGUEZ, et al.
16                           Defendants.
17
18
19         Pursuant to the Order Dismissing Complaint,
20         IT IS HEREBY ADJUDGED that this action is DISMISSED without
21   prejudice.
22
23   Dated: December 22, 2020
24                                         HONORABLE JESUS G. BERNAL
                                           United States District Judge
25
26
27
28
